Title: To James Madison from Robert Wilkinson, 22 October 1806
From: Wilkinson, Robert
To: Madison, James



Sir!
Smirna 22nd. October 1806

I had the honor of addressing You last Sir on the 22nd: Ultimo by The Brig Acorn Laban Folger Master of Boston, and now profit of the departure of the Brig Joseph, Isaac Elwell Master of Boston, bound for same place to convey to You the News I have this day received from Constantinople.
In my last I had the honor to acquaint You Sir of a discussion between Russia and this Country, which had since become so serious that a War was considered inevitable, but I am now officially informed that every point in discussion has been amicably arranged, The Ottoman Porte having granted the demands of The Russian Minister at Constantinople.
The riots in the Province of Romelia, are also quelled, and tranquility seems to reign throughout the Empire except in Egypt, which is always in a state of civil War, without the least appearance of tranquility being restored.  I have the honor to be with the greatest deference Sir! Your most Obedient and most Devoted humble Servant

Robert Wilkinson

